[Cite as State ex rel. Thomas v. Strickland-Saffold, 2014-Ohio-5347.]




                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 101932



                                      STATE OF OHIO, EX REL.
                                         DAROLD THOMAS

                                                                        RELATOR

                                                      vs.

                                        HONORABLE SHIRLEY
                                        STRICKLAND-SAFFOLD

                                                                        RESPONDENT




                                              JUDGMENT:
                                              WRIT DENIED



                                            Writ of Mandamus
                                            Motion No. 480122
                                            Order No. 480151

        RELEASE DATE: December 3, 2014
FOR RELATOR

Darold Thomas, pro se
Inmate No. 644
Trumbull Correctional Camp
P.O. Box 640
Leavittsburg, Ohio 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} Darold Thomas has filed a complaint for a writ of mandamus.            Thomas seeks an

order from this court that requires Judge Shirley Strickland Saffold to render a ruling with regard

to a motion for jail-time credit filed in State v. Thomas, Cuyahoga C.P. No. CR-12-561685.

Judge Saffold has filed a motion for summary judgment that we grant for the following reasons.

       {¶2} Attached to Judge Saffold’s motion for summary judgment is a copy of a judgment

entry, journalized on November 10, 2014, which demonstrates that a ruling has been rendered

with regard to Thomas’s motion for jail-time credit.          Thus, the complaint for a writ of

mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74

Ohio St.3d 278, 658 N.E.2d 723 (1996); State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450

N.E.2d 1163 (1983).

       {¶3} In addition, Thomas’s complaint for a writ of mandamus is defective. Thomas’s

complaint failed to comply with Loc.App.R. 45(B)(1)(a), which requires that his complaint

contain a sworn affidavit that specifies the details of his claim.         State ex rel. Hopson v.

Cuyahoga Cty. Court of Common Pleas, 135 Ohio St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49;

State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124,

2009-Ohio-4688, 914 N.E.2d 402. Thomas has also failed to comply with R.C. 2969.25(A),

which mandates that he provide this court with a sworn affidavit that contains a description of

each civil action or appeal of a civil action filed in the previous five years in any state or federal

court. State ex rel. McGrath v. McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d

830. Finally, Thomas has failed to comply with R.C. 2969.25(C)(1), which mandates that he

file a statement setting forth his inmate account “for each of the preceding six months, as
certified by the institutional cashier.” State ex rel. Castro v. Corrigan, 129 Ohio St.3d 342,

2011-Ohio-4059, 952 N.E.2d 497.

       {¶4} Accordingly, we grant Judge Saffold’s motion for summary judgment.           Costs to

Judge Saffold. Costs waived. The court directs the clerk of courts to serve all parties with

notice of this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.



EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
MARY EILEEN KILBANE, J., CONCUR